Citation Nr: 0820238	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
lumbar spine as secondary to a service-connected gunshot 
wound to the right foot.

2.  Entitlement to service connection for arthritis of the 
cervical spine as secondary to a service-connected gunshot 
wound to the right foot.

3.  Entitlement to service connection for cramping of the 
crotch as secondary to a service-connected gunshot wound to 
the right foot.

4.  Entitlement to service connection for a bilateral hip 
disability as secondary to a service-connected gunshot wound 
to the right foot.

5.  Entitlement to service connection for a bilateral knee 
disability as secondary to a service-connected gunshot wound 
to the right foot.

6.  Entitlement to a disability rating greater than 
30 percent for residuals of a gunshot wound to the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claims of service connection for arthritis of the cervical 
spine, cramping of the crotch, a bilateral hip disability, 
and a bilateral knee disability, each as secondary to a 
service-connected gunshot wound to the right foot.  The RO 
also denied the veteran's claim of entitlement to a 
disability rating greater than 30 percent for residuals of a 
gunshot wound to the right foot and determined that new and 
material evidence had not been received sufficient to reopen 
a previously denied claim of service connection for arthritis 
of the lumbar spine as secondary to a service-connected 
gunshot wound to the right foot.  The veteran disagreed with 
this decision in March 2005.  He perfected a timely appeal in 
April 2006.  An RO hearing was held on all of the veteran's 
claims in December 2006.

The Board observes that, in a December 2003 rating decision, 
the RO, in pertinent part, declined to reopen the veteran's 
previously denied claim of service connection for arthritis 
of the lumbar spine as secondary to a service-connected 
gunshot wound to the right foot.  The veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  In the March 2006 Statement of the Case, the RO 
essentially reopened the veteran's previously denied claim of 
service connection for arthritis of the lumbar spine as 
secondary to a service-connected gunshot wound to the right 
foot and denied this claim on the merits.  The Board does not 
have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed the veteran's 
service connection claim for arthritis of the lumbar spine as 
secondary to a service-connected gunshot wound to the right 
foot on a de novo basis, this issue is as stated on the title 
page.  

Regardless of the RO's reopening of the claim for service 
connection for arthritis of the lumbar spine as secondary to 
a service-connected gunshot wound to the right foot, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a December 2003 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for arthritis of the lumbar spine as 
secondary to a service-connected gunshot wound to the right 
foot; this decision was not appealed.

3.  New and material evidence has been received since 
December 2003 in support of the veteran's claim of service 
connection for arthritis of the lumbar spine as secondary to 
a service-connected gunshot wound to the right foot.

4.  The veteran's arthritis of the lumbar spine was not 
incurred in service or caused or aggravated by a service-
connected gunshot wound to the right foot.

5.  The veteran's claimed arthritis of the cervical spine was 
not incurred in service or caused or aggravated by a service-
connected gunshot wound to the right foot.

6.  The veteran's claimed cramping of the crotch is not a 
disability for VA compensation purposes.

7.  The medical evidence shows that the veteran's bilateral 
hip disability was caused by a service-connected gunshot 
wound to the right foot.

8.  The veteran's bilateral knee disability was not incurred 
in service or caused or aggravated by a service-connected 
gunshot wound to the right foot.

9.  The veteran's service-connected residuals of a gunshot 
wound to the right foot are not manifested by actual loss of 
use of the right foot.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied the 
veteran's application to reopen a previously denied claim of 
service connection for arthritis of the lumbar spine as 
secondary to a service-connected gunshot wound of the right 
foot, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.104 (2007).

2.  Evidence received since the December 2003 RO decision in 
support of the claim of service connection for arthritis of 
the lumbar spine as secondary to a service-connected gunshot 
wound of the right foot is new and material; accordingly, 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The veteran's arthritis of the lumbar spine was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected gunshot wound 
to the right foot.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  The veteran's claimed arthritis of the cervical spine was 
not incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected gunshot wound 
to the right foot.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

5.  The veteran's claimed cramping of the crotch was not 
incurred in service nor was it caused or aggravated by his 
service-connected gunshot wound to the right foot.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

6.  A bilateral hip disability was caused by the veteran's 
service-connected gunshot wound to the right foot.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

7.  The veteran's bilateral knee disability was not incurred 
in service nor was it caused or aggravated by his service-
connected gunshot wound to the right foot.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

8.  The criteria for a disability rating greater than 
30 percent for residuals of a gunshot wound to the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.56, 4.72, 
Diagnostic Code (DC) 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his disabilities to active service and/or showing 
that his service-connected residuals of a gunshot wound to 
the right foot had worsened and noted other types of evidence 
the veteran could submit in support of his claims.  The 
veteran was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The May 2004 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claim of service connection for arthritis of the lumbar 
spine as secondary to a service-connected gunshot wound of 
the right foot, and noted the evidence needed to substantiate 
the underlying claim.  That correspondence satisfied the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence submitted since the last final denial is new and 
material for purposes of reopening the claim of service 
connection for arthritis of the lumbar spine as secondary to 
a service-connected gunshot wound to the right foot.  The 
evidence supports granting service connection for a bilateral 
hip disability as secondary to a service-connected gunshot 
wound to the right foot.  The evidence also does not support 
granting service connection for any of the veteran's other 
claimed disabilities or finding that the veteran's service-
connected residuals of a gunshot wound to the right foot have 
worsened permanently such that an increased rating is 
warranted.  In response to all of this notice, the veteran 
informed VA in March 2006 that he had no further information 
or evidence to submit in support of his claims.  

With respect to the veteran's claim of service connection for 
cramping of the crotch as secondary to a service-connected 
gunshot wound to the right foot, , the Board observes that 
VCAA notice is not required because this issue involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  In 
this case, the veteran is seeking service connection for a 
symptom-cramping of the crotch-and not for any underlying 
disability.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In any event, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letter issued to the veteran and his service 
representative issued in May 2004 correctly requested 
evidence showing that his service-connected residuals of a 
gunshot wound to the right foot had increased in severity, 
properly identified the sources of such evidence, and also 
invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected residuals of 
a gunshot wound to the right foot had worsened.  Although the 
VCAA notice letter did not indicate that the veteran also 
could submit evidence showing the effect that worsening of 
his disability had on his employment and daily life, the 
Board finds that failure to satisfy the duty to notify in 
that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Because the veteran's 
increased rating claim for residuals of a gunshot wound to 
the right foot is being denied in this decision, the Board 
finds that any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the 
veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the veteran's increased 
rating claim for residuals of a gunshot wound to the right 
foot.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the May 2004 VCAA notice letter was provided prior to 
February 2005 RO decision denying the benefits sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran had been provided with examinations to determine 
the nature and etiology of his claimed arthritis of the 
cervical spine and of the lumbar spine, bilateral hip 
disability, and bilateral knee disability.  Because the 
veteran's claimed cramping of the crotch is not a disability 
for VA compensation purposes, an examination is not 
warranted.  The veteran also has been provided with an 
examination to determine the current nature and severity of 
his service-connected residuals of a gunshot wound to the 
right foot.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

In a December 2003 rating decision, the RO denied, in 
pertinent part,  the veteran's application to reopen a 
previously denied claim of service connection for arthritis 
of the low back as secondary to a service-connected gunshot 
wound to the right foot.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not an initiate an appeal, the 
December 2003 rating decision became final.

The claim of entitlement to service connection for arthritis 
of the low back as secondary to a service-connected gunshot 
wound to the right foot may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied service connection claim for arthritis of 
the low back as secondary to a service-connected gunshot 
wound to the right foot on a VA Form 21-4138 that was date-
stamped as received at the RO on May 4, 2004.  New and 
material evidence is defined by regulation, see 38 C.F.R. § 
3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claim of service connection for 
arthritis of the low back as secondary to a service-connected 
gunshot wound to the right foot on May 4, 2004, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen a claim 
of service connection for arthritis of the low back as 
secondary to a service-connected gunshot wound to the right 
foot, the evidence before VA at the time of the prior final 
rating decision in December 2003 consisted of the veteran's 
service medical records and VA treatment records.  In the 
narrative for this rating decision, the RO determined that 
none of the newly submitted medical evidence, including 
private treatment records, contained a nexus between the 
veteran's service-connected gunshot wound to the right foot 
and his currently diagnosed arthritis of the low back.  Thus, 
the claim was not reopened.

The newly submitted evidence consists of a December 2004 VA 
spine examination report, a report of private outpatient 
treatment in April 2007, and the veteran's lay statements.

On VA spine examination in December 2004, the veteran's 
complaints included back pain which was 9/10 on a pain scale.  
He reported that bowel and bladder function were normal 
although, since he had difficulty getting around secondary to 
pain, he had a urinal at his bedside.  He also reported using 
a motorized wheelchair to get around and used a wrap-around 
back brace.  He was able to walk approximately 300 feet 
before having to stop and reported significant frequent 
falls.  Range of motion testing of the veteran's back showed 
flexion to 50 degrees (of which 95 degrees is normal), 
extension to 10 degrees (of which 30 degrees is normal), 
lateral bending to 15 degrees (of which 30 degrees is 
normal), side bending to either side to 15 degrees (of which 
30 degrees is normal).  Physical examination showed that the 
veteran was "extraordinarily unstable" and "actually 
almost fell over and fell back."  Repetitive range of motion 
resulted in decreased flexion to 40 degrees, decreased 
extension to 5 degrees, decreased lateral bending to 
10 degrees, and decreased rotation to either side to 
10 degrees.  X-rays showed degenerative changes in the lumbar 
spine.  The VA examiner opined that the veteran suffered from 
degenerative disease in his back which was less likely than 
not related to his in-service gunshot wound to the right 
foot.

On private outpatient treatment in April 2007, the veteran's 
complaints included low back pain.  The veteran reported 
being involved in a rear-end collision motor vehicle accident 
in December 2006 which had resulted in primarily low back 
pain with radiating pain in to the right groin and 
posteriorly into the right thigh and leg.  Physical 
examination showed that the veteran walked with a great deal 
of difficulty and had decreased range of motion of the 
thoracolumbar spine in all directions with diffuse rigidity 
of the paraspinal lumbar muscle groups.  A magnetic resonance 
imaging (MRI) scan of the lumbar spine showed a disc 
protrusion, spondylitic type, central and to the right with 
foraminal narrowing and multilevel dessication and bulging 
discs, more marked at L3-4.  The assessment included post-
traumatic lumbar strain, aggravated lumbar spondylosis, 
spondylitic protrusion at L5-S1, and right lumbar 
radiculopathy with weakness.  

With respect to the veteran's application to reopen a claim 
of service connection for arthritis of the low back as 
secondary to a service-connected gunshot wound to the right 
foot, the Board also observes that the evidence that was of 
record in December 2003 did not show any post-service 
complaints of or treatment for low back arthritis which could 
be related to his service-connected gunshot wound to the 
right foot.  The veteran has now submitted medical evidence 
showing such treatment.  Such information must be presumed 
credible for the purposes of reopening the veteran's service 
connection claims for right and left shoulder disabilities.  
See Justus, 3 Vet. App. at 513.  Because the newly submitted 
evidence raises a reasonable possibility that the veteran's 
arthritis of the low back may be related to his service-
connected gunshot wound to the right foot, the Board finds 
that this evidence is new and material.  This evidence was 
not previously submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for arthritis of the low back as 
secondary to a service-connected gunshot wound to the right 
foot, and is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for arthritis of the low back as 
secondary to a service-connected gunshot wound is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for arthritis of the lumbar spine as secondary to a service-
connected gunshot wound to the right foot, the Board must 
adjudicate this claim on the merits.  The veteran also 
contends that he incurred arthritis of the cervical spine, 
cramping of the crotch, a bilateral hip disability, and a 
bilateral knee disability as secondary to a service-connected 
gunshot wound to the right foot.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in February 
1954, the veteran denied any relevant medical history.  
Clinical evaluation was normal except for some small scars 
and pes planus.  

In December 1955, the veteran accidentally shot himself in 
the right foot about 1 inch behind the base of his toes.  The 
bullet appeared to have passed between the third and fourth 
metatarsal heads.  There was no active bleeding when he was 
seen at sick call.  The veteran was hospitalized for 
treatment with a diagnosis of missile wound, right foot.  In 
January 1956, the diagnosis was changed to a compound 
comminuted fracture of the third metatarsal head of the right 
foot.  The veteran returned to full duty in March 1956.

On periodic physical examination in July 1957, the veteran's 
history included a gunshot wound to the right foot.  He also 
reported wearing a brace or back support.  Clinical 
evaluation was normal except for several small scars and a 
mole in the mid-lumbar region.  

At the veteran's separation physical examination in February 
1958, clinical evaluation was normal except for a small scar 
in the right hand palm.

The post-service medical evidence shows that VA x-rays of the 
veteran's lumbar spine in August 1977 were essentially 
negative.  Subsequent VA x-rays of the veteran's lumbar spine 
in June 1978 showed minimal degenerative changes but 
otherwise were negative.

On VA examination in October 1978, the veteran complained of 
back pain in the thoracic and cervical areas of the back 
"for many years" although the VA examiner noted that the 
veteran "apparently experienced no back difficulties in the 
military service."  He denied any numbness, paresthesias, or 
tingling in his lower extremities and "seldom misses work 
because of his back condition."  Physical examination showed 
that he wore a transcutaneous nerve stimulator with the 
electrodes in place in his back.  Examination of the back 
revealed an essentially normal vertebral column alignment 
without spasm or edema, a normal range of motion in all 
directions, an no atrophy of either thigh or calf 
musculatures bilaterally in the lower extremities.  The VA 
examiner opined that the veteran's back condition was 
consistent with osteoarthritic change consistent with the 
veteran's age and was not related to the service-connected 
gunshot wound to the right foot.  The diagnoses included a 
history of degenerative arthritis L2-5 as seen on x-rays.

On VA outpatient treatment in July 1999, the veteran 
complained of increasing left leg pain.  He insisted that his 
pain was 7/10 on a pain scale and mostly was behind his left 
knee and the left leg.  The assessment was that it was 
difficult to ascertain the veteran's symptoms but they did 
suggest perhaps worsening osteoarthritis from chronic low 
back pain.

The veteran received outpatient physical therapy for his 
complaints of musculoskeletal pain involving the low back in 
2003.

In February 2004, the veteran complained of persistent 
chronic foot and low back pain despite current treatment.  
The VA examiner stated that, due to the veteran's chronic 
foot pain due to a gunshot wound, he had suffered a 
mechanical imbalance which affected his hips and low back 
with ambulation.  Therefore, the VA examiner concluded that 
the veteran's foot injury had contributed to his chronic hip 
and low back pain.  Physical examination showed decreased 
strength and range of motion of the hips and lower back with 
palpable pain across the lower back in to the buttocks/hips 
and upper legs and deconditioning.  The impressions included 
chronic pain involving the low back, hips, and foot related 
to prior foot injury.

Following a pain consult in April 2004, the impressions 
included chronic cervicalgia with relatively mild to moderate 
degenerative changes seen from C3-7, mild chronic low back 
pain which was mainly myofacial and secondary to degenerative 
changes throughout the lumbar spine with intervertebral space 
narrowing most pronounced at L5-S1 (occasional radicular pain 
to legs), and chronic lower extremity pain.

In an undated letter, R.B.G, PA-C, and C.T., M.D., stated 
that the veteran's medical problems included chronic pain 
which was secondary to a service-connected right foot injury.  
This injury had caused considerable problems and continued to 
aggravated and worsen chronic pain involving the 
knees/hips/low back.

As noted above, following VA spine examination in December 
2004, the VA examiner opined that the veteran suffered from 
degenerative disease in his back which was less likely than 
not related to his in-service gunshot wound to the right 
foot.

On VA joints examination in December 2004, the veteran 
complained of bilateral knee and hip pain.  He reported being 
involved in an automobile accident "many years ago" and 
suffering multiple right foot fractures and dislocations.  He 
described his knee pain as 8/10 and his hip pain as 10/10.  
He reported that he was confined to a wheelchair which he was 
in at the examination.  Physical examination of the veteran's 
knees showed that they were missing the terminal 5 degrees of 
extension bilaterally (normal is 0 degrees), flexion was to 
140 degrees bilaterally without instability, and no effusion 
or crepitus in the patellar joints.  Physical examination of 
the veteran's hips showed flexion of the right hip only to 
90 degrees (normal is 125 degrees), extension of the right 
hip to 30 degrees (normal), internal rotation of the right 
hip to 30 degrees (normal is 40 degrees), external rotation 
to 40 degrees (normal is 60 degrees), flexion of the left hip 
to 90 degrees, extension of the left hip to 30 degrees, 
internal rotation of the left hip to 30 degrees, and external 
rotation of the left hip to 40 degrees.  Repetitive motion 
did not change the range of motion although the veteran 
complained of pain.  X-rays of the hips showed some 
osteophytes surrounding his hip joints although the joint 
spaces appeared to be well preserved.  X-rays of the knees 
showed decreased medial joint spaces.  The VA examiner stated 
that he was unable to provide an opinion without resorting to 
speculation as to whether the veteran's bilateral knee and 
bilateral hip condition could be attributed to an in-service 
right foot injury.  The impressions were bilateral knee 
degenerative arthritis and bilateral hip degenerative 
arthritis.

As also noted above, following private outpatient treatment 
in April 2007, the  assessment included post-traumatic lumbar 
strain, aggravated lumbar spondylosis, spondylitic protrusion 
at L5-S1, and right lumbar radiculopathy with weakness.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
arthritis of the lumbar spine as secondary to a service-
connected gunshot wound to the right foot.  The veteran's 
service medical records show no complaints of or treatment 
for lumbar spine arthritis during active service, including 
as due to a service-connected gunshot wound to the right 
foot.  On periodic physical examination in July 1957, 
although the veteran reported wearing a brace or back 
support, clinical evaluation was normal.  It appears that the 
veteran first was treated for lumbar spine complaints in 
August 1977, or almost 20 years after his service separation 
in February 1958, when VA x-rays of the lumbar spine were 
essentially negative.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Subsequent VA x-rays of the veteran's lumbar spine in June 
1978 showed minimal degenerative changes but otherwise were 
negative.  The veteran himself reported on VA examination in 
October 1978 that he had not experienced any back problems 
during active service and the VA examiner concluded that the 
veteran's low back condition was consistent with his age and 
not related to active service.  

The Board notes that the veteran relies heavily on an undated 
letter from R.B.G, PA-C, and C.T., M.D., as support for his 
secondary service connection claim for lumbar spine 
arthritis.  In this undated letter, these VA examiners 
concluded that the veteran's medical problems continued to 
aggravate and worsen chronic pain involving the 
knees/hips/lower back and were secondary to a service-
connected right foot injury.  The basis for this undated 
opinion is not clear.  It is not clear whether these 
examiners had access to or reviewed any of the veteran's VA 
medical records prior to rendering their opinion.  These 
examiners also did not provide a medical nexus opinion 
between the veteran's lumbar spine arthritis and his service-
connected gunshot wound to the right foot; accordingly, even 
if this opinion is viewed in the light most favorable to the 
veteran, it does not establish service connection for lumbar 
spine arthritis as secondary to a service-connected gunshot 
wound to the right foot.  By contrast, after thoroughly 
examining the veteran and noting his reported history of back 
problems, a different VA examiner concluded in December 2004 
that the veteran's degenerative disease in his back was less 
likely than not related to his service-connected gunshot 
wound to the right foot.  Thus, the Board finds the December 
2004 VA examiner's opinion more probative on the issue of 
whether the veteran's lumbar spine arthritis was caused or 
aggravated by his service-connected gunshot wound to the 
right foot.  

Additional evidence in support of the veteran's secondary 
service connection claim for lumbar spine arthritis is his 
own lay assertions and December 2006 RO hearing testimony.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent medical evidence establishing a nexus 
between the service-connected gunshot wound to the right foot 
and lumbar spine arthritis, the veteran has not presented a 
valid secondary service connection claim.  See Wallin, 11 
Vet. App. at 512.  As the veteran has not presented a valid 
secondary service connection claim, consideration of the 
former or revised § 3.310 is not required.  Finally, there is 
no evidence of lumbar spine arthritis within one year of the 
veteran's separation from service. 

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
arthritis of the cervical spine as secondary to a service-
connected gunshot wound to the right foot.  The veteran's 
service medical records show no complaints of or treatment 
for cervical spine arthritis during or after active service, 
including as due to a service-connected gunshot wound to the 
right foot.  The veteran himself reported on VA examination 
in October 1978 that he had not experienced any back problems 
during active service.  It appears that the veteran first 
complained of cervical spine problems in April 2004, or 
approximately 45 years after his service separation in 
February 1958, when the VA examiner diagnosed chronic 
cervicalgia with relatively mild to moderate degenerative 
changes at C3-7.  See Maxson, 230 F.3d at 1333.  There also 
is no evidence that the veteran currently experiences any 
disability as a result of his claimed cervical spine 
arthritis.  Further, there is no evidence of arthritis within 
one year of the veteran's separation from service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The veteran again relies heavily on an undated letter from 
R.B.G, PA-C, and C.T., M.D., as support for his secondary 
service connection claim for cervical spine arthritis.  These 
examiners did not provide a medical nexus opinion between the 
veteran's cervical spine arthritis and his service-connected 
gunshot wound to the right foot; accordingly, even if this 
opinion is viewed in the light most favorable to the veteran, 
it does not establish service connection for cervical spine 
arthritis as secondary to a service-connected gunshot wound 
to the right foot.  By contrast, after thoroughly examining 
the veteran and noting his reported history of back problems, 
a different VA examiner concluded in December 2004 that the 
veteran's degenerative disease in his back was less likely 
than not related to his service-connected gunshot wound to 
the right foot.  Thus, the Board finds the December 2004 VA 
examiner's opinion more probative on the issue of whether the 
veteran's cervical spine arthritis was caused or aggravated 
by his service-connected gunshot wound to the right foot.  

Additional evidence in support of the veteran's secondary 
service connection claim for cervical spine arthritis is his 
own lay assertions and December 2006 RO hearing testimony.  
As noted above, however, the veteran's lay statements are 
entitled to no probative value.  See Bostain, 11 Vet. App. 
at 127, and Routen, 10 Vet. App. at 186.  Absent a medical 
nexus between the service-connected gunshot wound to the 
right foot and the claimed cervical spine arthritis, the 
veteran has not presented a valid secondary service 
connection claim.  See Wallin, 11 Vet. App. at 512.  Finally, 
as the veteran has not presented a valid secondary service 
connection claim, consideration of the former or revised 
§ 3.310 is not required.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
cramping of the crotch as secondary to a service-connected 
gunshot wound to the right foot.  The Board acknowledges that 
the veteran incurred a gunshot wound to the right foot during 
active service.  His service medical records show, however, 
no complaints of or treatment for cramping of the crotch 
during active service, including as due to a service-
connected gunshot wound to the right foot.  The presence of a 
mere symptom alone, absent evidence of medical pathology or 
other identifiable underlying malady or condition that causes 
the symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There also is no 
evidence that the veteran was treated for cramping of the 
crotch at any time since his service separation in February 
1958.  See also Rabideau, 2 Vet. App. at 144, and Brammer, 3 
Vet. App. at 225.  Further, there is no diagnosis of an 
underlying disability based on his complaint of cramping of 
the crotch.    

Additional evidence in support of the veteran's secondary 
service connection claim for cramping of the crotch are his 
lay statements and RO hearing testimony.  As noted above, 
however, as a lay person, the veteran's statements are 
entitled to no probative value.  See Bostain, 11 Vet. App. 
at 127, and Routen, 10 Vet. App. at 186.  Finally, as the 
veteran has not presented a valid secondary service 
connection claim for cramping of the crotch, consideration of 
the former or revised § 3.310 is not required.

The Board further finds that the preponderance of the 
evidence supports the veteran's claim of service connection 
for a bilateral hip disability as secondary to a service-
connected gunshot wound to the right foot.  Again, the 
veteran's service medical records show no complaints of or 
treatment for any hip or knee problems during active service.  
On VA outpatient treatment in February 2004, however, the VA 
examiner determined that the veteran's chronic foot pain from 
his in-service gunshot wound led to a mechanical imbalance 
affecting his hips which contributed to his chronic hip pain.  
As noted above, in an undated letter, R.B.G, PA-C, and C.T., 
M.D., stated that the veteran's medical problems included 
chronic pain which was secondary to a service-connected right 
foot injury and had caused considerable problems and 
continued to aggravate and worsen chronic pain involving the 
hips.  Following VA examination in December 2004, the VA 
examiner stated that he was unable to provide an opinion 
without resorting to speculation as to whether the veteran's 
bilateral hip condition could be attributed to an in-service 
right foot injury.  Given the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a bilateral hip disability as 
secondary to a service-connected gunshot wound to the right 
foot is warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
bilateral knee disability as secondary to a service-connected 
gunshot wound to the right foot.  The veteran's service 
medical records show no complaints of or treatment for any 
knee problems during active service.  It appears that the 
veteran was first treated for knee complaints on VA 
outpatient treatment in July 1999, or more than 41 years 
after his service separation in February 1958, when he 
complained of increasing left knee pain.  See Maxson, 
230 F.3d at 1333.  At that time, the VA examiner concluded 
that it was difficult to ascertain the veteran's symptoms 
although they suggested perhaps worsening osteoarthritis from 
chronic low back pain.  On VA examination in December 2004, 
the veteran complained of bilateral knee pain that was 8/10 
on a pain scale.  Physical examination of the knees showed 
extension limited by 5 degrees.  X-rays of the knees showed 
decreased medial joint space.  The VA examiner concluded that 
he was unable to provide an opinion without resorting to 
speculation as to whether the veteran's bilateral knee 
condition could be attributed to an in-service right foot 
injury.  

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
the December 2004 VA examination report is viewed in the 
light most favorable to the veteran, this evidence does not 
establish service connection for a bilateral knee disability 
as secondary to a service-connected gunshot wound to the 
right foot.  

The veteran relies heavily on the undated opinion of R.B.G, 
PA-C, and C.M.T, M.D., as support for his secondary service 
connection claim for a bilateral knee disability.  In their 
opinion, these VA examiners concluded that the veteran's 
chronic right foot pain, which was secondary to his service-
connected gunshot wound to the right foot, "continues to 
aggravate and worsen chronic pain involving the knees."  
There is no evidence of the baseline level of severity of the 
veteran's bilateral knee disability in the medical evidence 
of record.  Although the veteran's claim was filed prior to 
the effective date of the revised § 3.310, without evidence 
of a baseline level of severity of the bilateral knee 
disability, the Board finds that applying the former § 3.310 
does not aid veteran in establishing secondary service 
connection for a bilateral knee disability.  See Allen, 7 
Vet. App. at 448.  Ultimately, it is the veteran's 
responsibility to support his or her claim by providing 
evidence of the baseline level of severity; it is not enough 
merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Accordingly, the undated opinion of R.B.G., PA-C, and C.M.T., 
M.D. alleging aggravation of a chronic bilateral knee 
disability by the veteran's service-connected gunshot wound 
to the right foot - without more - is insufficient to grant 
service connection for a bilateral knee disability as 
secondary to a service-connected gunshot wound to the right 
foot.  See 38 C.F.R. § 3.310 (2007).

The veteran also contends that his service-connected 
residuals of a gunshot wound to the right foot are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran's service-connected residuals of a gunshot wound 
to the right foot are evaluated currently as 30 percent 
disabling under 38 C.F.R. § 4.72, DC 5284.  See 38 C.F.R. 
§ 4.72, DC 5284 (2007).  Under DC 5284, a 30 percent rating 
is assigned for severe foot injuries.  A Note to DC 5284 
indicates that a 40 percent rating is assigned with actual 
loss of use of the foot.  Id.

The medical evidence shows that, on VA feet examination in 
December 2004, the veteran complained of pain and problems 
with his right foot since a self-inflicted in-service gunshot 
wound to the right foot.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported working in maintenance until retiring 
5 years earlier.  The veteran reported for his VA examination 
in a motorized wheel cart and had been unable to walk without 
assistance for several years.  He also had been using an 
ankle-fixation orthotic on his right foot for 2 years with 
good results.  The veteran denied any significant numbness to 
his feet but reported severe right foot pain.  He was fully 
independent in his activities of daily living.  He also 
reported frequent flare-ups of right foot pain.  Physical 
examination showed palpable pulses, no edema, intact skin 
with the exception of a scar on the dorsal right foot over 
the third metatarsal area with a defect in it but without 
pain.  This was where the bullet entered the veteran's right 
foot.  There also was pain on palpation of the right foot at 
the third metatarsophalageal joint area as well as the ankle 
and hind foot.  While standing, the veteran had a fixed 
cavovarus deformity and placed all his weight on the lateral 
aspect of his foot.  He also had pain and guarding when the 
VA examiner attempted to manipulate the right foot back to 
normal.  X-rays showed degenerative arthritis with part of 
the third metatarsal head missing.  The VA examiner opined 
that the veteran had significant loss of function of the foot 
and ankle but did not have complete loss of use of the foot.  
The diagnoses included status-post gunshot wound to the right 
foot with resulted degenerative arthritis in the third 
metatarsophalangeal joint area.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating greater 
than 30 percent for residuals of a gunshot wound to the right 
foot.  The medical evidence shows that, in December 2004, the 
VA examiner opined that, although the veteran had significant 
loss of right foot function, he did not have complete loss of 
use of the right foot.  The Board observes that the veteran 
already is in receipt of a 30 percent rating for his service-
connected residuals of a gunshot wound.  See 38 C.F.R. 
§ 4.72, DC 5284 (2007).  Because the veteran's service-
connected residuals of a gunshot wound to the right foot 
resulted in severe foot injury, consistent with the current 
30 percent rating, and because the criteria for a higher 
rating are not present (i.e., complete loss of use of the 
right foot), the Board finds that a disability rating greater 
than 30 percent is not warranted.

The veteran also is not entitled to a higher disability 
rating for his service-connected residuals of a gunshot wound 
to the right foot on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  In December 2004, the veteran reported 
that he had been retired for the last 5 years, including 
throughout the pendency of this appeal.  Although the veteran 
had a significant loss of right foot function and used a 
wheelchair, he was independent in his activities of daily 
living.  The medical evidence does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his residuals of a gunshot wound to the right 
foot necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  The current 
30 percent rating also contemplates a severe foot injury.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for either period of time in question pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

As new and material evidence has been received, the claim of 
service connection for arthritis of the lumbar spine as 
secondary to a service-connected gunshot wound to the right 
foot is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for arthritis of the lumbar 
spine as secondary to a service-connected gunshot wound to 
the right foot is denied.

Entitlement to service connection for arthritis of the 
cervical spine as secondary to a service-connected gunshot 
wound to the right foot is denied.

Entitlement to service connection for cramping of the crotch 
as secondary to a service-connected gunshot wound to the 
right foot is denied.

Service connection for a bilateral hip disability as 
secondary to a service-connected gunshot wound to the right 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a bilateral knee 
disability as secondary to a service-connected gunshot wound 
to the right foot is denied.

Entitlement to a disability rating greater than 30 percent 
for residuals of a gunshot wound to the right foot is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


